DETAILED ACTION
This communication is in responsive to Application 16/894444 filed on 11/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

IDS filed on 11/09/2021 has been considered and approved. 


Response to Arguments
4.	Applicant’s arguments in the amendment filed on 11/30/2021 regarding claim rejection under 35 USC § 103 with respect to Claims 1-20 are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 11 and 20 recites the limitation " the functional area for each feature of the business process features set;” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polleri et al. (hereinafter Polleri) US 2021/0081848 A1 in view of Srivastava et al. (hereinafter Srivastava) US 2017/0192778 A1 and further in view of Reitbauer et al. (hereinafter Reitbauer) US 2021/0255917 A1. 

Regarding Claim 1, Polleri teaches a method of deploying and managing an integration for a hybrid computing environment (¶0011; a self-adjusting corporation-wide discovery and integration feature can review a client's data store, review the labels for the various data schema, and effectively map the client's data schema to classifications used by the machine learning model. The various techniques can automatically select the features that are predictive for each individual use case (i.e., one client), effectively making a machine learning solution client-agnostic for the application developer. A weighted list of common representations of each feature for a particular machine learning solution can be generated and stored. When new data is added to the data store, a matching service can automatically detect which features should be fed into the machine-learning solution based at least in part on the weighted list. The weighted list can be updated as new data is made available to the model), the method comprising: 
receiving, from a first entity, a configuration request for a first business sub process (¶0104; receiving a code integration request for a first entity. Also see Fig. 10 and related paragraphs. Note that business sub process is business process); 
extracting a business process features set from a business process map for the first entity (Fig. 14 & ¶0305; At 1406, the functionality includes extracting one or more features from the data storage. The data storage can include one or more labels that characterize the data. The techniques can automatically detect equivalent entities for the one or more labels. For example, a feature labelled “location” can also recognize data labels for “address.” In various embodiments, the techniques can review the one or more labels that characterize the data to determine the one or more features from the data. The techniques can extract the one or more features, store the features and the associated data locations (e.g., data addresses) in a memory. The techniques can also identify and select the features that are predictive for each individual use case (i.e., one client), effectively making the machine learning solution client-agnostic for the application developer. In some embodiments, the features are can be extracted by the metadata contained within each of the categories of stored data).
approximating, using a regression algorithm, the functional area for each feature of the business process features set (regression algorithm is the same as machine learning algorithm. See Fig. 5; monitoring, analyzing, visualizing, and improving the performance of a bot system in accordance with various embodiments. Also see See ¶0281 & ¶0314 e.g. regression model. Moreover, see Fig. 14 & ¶0306; At 1408, the functionality includes developing a weighted list of common representations for each feature. The technique can determine a ranking of each the one or more 
approximating, using a first cognitive operation, a functional sub area for each feature of the business process features set and its functional area (see Fig. 5; monitoring, analyzing, visualizing, and improving the performance of a bot system in accordance with various embodiments. Also see Fig. 10 & ¶0269-¶0300; prediction server 1010 “cognitive operation” that may be used for receiving and processing input data, generating and using machine-learning or artificial intelligence models to generate outputs predictive of code integration requests. As shown in this example, a code integration request prediction server (or prediction server) 1010 may communicate with various client devices 1050, software development environments 1020, and other various systems over one or more communication networks 1040, to generate and train machine learning models as well as to use the trained models to predict code integration request outcomes); 
approximating, using a second cognitive operation, business sub processes for each feature of the business process features set based on the feature's functional area and its functional sub area (see Fig. 5; monitoring, analyzing, visualizing, and improving the performance of a bot system in accordance with various embodiments. Also see Fig. 10 & ¶0269-¶0300; prediction server 1010 “cognitive operation” that may be used for receiving and processing input data, generating and using machine-learning or artificial intelligence models to generate outputs predictive of code integration requests. As shown in this example, a code integration request 
creating, based on the business sub processes, a business process navigation path (¶0114-¶0118 & ¶0222, e.g. The set of nodes may include one node on each layer of the tree structure and may form a path from the root node to a leaf node. Each node in the set of nodes other than the root node may be a child node of a node on an immediate upper layer of the tree structure);
automatically identifying, based on the business process navigation path, a first application programming interface (API) for providing services associated with the first business sub process (¶0114-¶0118 & ¶0222, e.g. The set of nodes may include one node on each layer of the tree structure and may form a path from the root node to a leaf node. Each node in the set of nodes other than the root node may be a child node of a node on an immediate upper layer of the tree structure. Also see ¶0008 & ¶0079; The machine learning platform can analyze the identified data and the user provided desired prediction and performance characteristics to select one or more library components and associated API to generate a machine learning application); 
automatically deploying the first API (¶0239 & ¶0335; deploying API);

Polleri does not expressly teach that the operations are “cognitive operation” in the above limitations. However, this limitation is suggested from the cited paragraphs 
Srivastava teaches “cognitive operation” in the above limitations (¶0046-¶0047; cloud platform 220 may utilize a cognitive computing engine. For example, cloud platform 220 may utilize a cognitive computing engine to perform a machine learning technique, a natural language processing technique, and/or other big data techniques. In this case, cloud platform 220 may utilize the cognitive computing engine to analyze the project data. For example, cloud platform 220 may analyze data regarding thousands of prior projects to train the cognitive computing engine, and may utilize the cognitive computing engine to analyze the project data after training the cognitive computing engine. In this way, a likelihood of success of the project is improved relative to managing the project without analyzing project data based on past project data relating to thousands of other projects).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Srivastava into the system of Polleri in order to analyze the project data after training the cognitive computing engine (¶0047). In this way, a likelihood of success of the project is improved relative to managing the project without analyzing project data based on past project data relating to thousands of other projects. Id. 
Polleri in view of Srivastava do not expressly teach “automatically identify… (API) for providing services associated with the first business sub process…” however, this 
Reitbauer teaches “automatically identify… (API) for providing services associated with the first business sub process…” (Fig. 2 and related paragraphs illustrate declarative automation system. Also see ¶0041-¶0045 & ¶0061; selecting APIs to deploy). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Reitbauer into the system of Polleri-Srivastava in order to enable a transparent change or update of concrete automation service without affecting automation sequences that use the corresponding service abstractions (abstract). For operation automation, the automation execution may be combined with causation-capable monitoring systems that both identifies critical changes of operating conditions for which automated remediation is indicated and corresponding root cause changes for those critical changes (abstract). The remediation automation may, on notification of such a critical change, identify and apply remediation actions that counteract the identified root cause changes (abstract). 

Regarding Claim 2, Polleri in view of Srivastava and Reitbauer teach the method of claim 1, Polleri further teaches further comprising: 
receiving cloud integration contents including pre-packaged integration content and business process documents associated with the first entity (¶0111-¶0119; user statements. Also see Fig. 10 and related paragraphs. Also see ¶0011; a self-adjusting corporation-wide discovery and integration feature can review a client's data store, 
automatically building a business process corpus based on the cloud integration contents, the business process corpus comprising a set of business process descriptors, business process attributes, and a business process hierarchy (see Fig. 10 and related paragraphs. Also see ¶0011; a self-adjusting corporation-wide discovery and integration feature can review a client's data store, review the labels for the various 
automatically extracting a set of features from the cloud integration contents (see Fig. 10 and related paragraphs. Also see ¶0041 & ¶0066-¶0082; automatically select the features that are predictive for each individual use case (i.e., one client), effectively making a machine learning solution client-agnostic for the application developer. A 
automatically assigning, using an ensemble classifier, each feature of the set of features to a business process category (Fig. 10 and related paragraphs. Also see ¶0066-¶0088; The third user input can include training metrics. The training metrics help evaluate the performance of the model. Example training metrics can include classification accuracy, logarithmic loss, area under curve, F1 Score, mean absolute error, and mean squared error. The accuracy metric is a ratio of the number of correct predictions divided by the number of predictions made. The logarithmic loss metric works by penalizing false classifications. Area Under Curve (AUC) can be used for binary classification problem. AUC of a classifier is equal to the probability that the classifier will rank a randomly chosen positive example higher than a randomly chosen negative example. F1 Score is used to measure a test's accuracy. F1 Score is the Harmonic Mean between precision and recall. The range for F1 Score is [0, 1]. F1 Score can inform the user how precise a classifier is (how many instances it classifies correctly), as well as how robust it is (it does not miss a significant number of instances). Also note Reitbauer in ¶0035-¶0046); 
and automatically generating the business process map based on the business process corpus and output from the ensemble classifier (Fig. 10 and related paragraphs. Also see ¶0066-¶0088. Also note Reitbauer in ¶0035-¶0046).

Regarding Claim 3, Polleri in view of Srivastava & Reitbauer teach the method of claim 1, Polleri automatically obtaining first data about a first operation state during a 


Regarding Claim 4, Polleri in view of Srivastava & Reitbauer teach the method of claim 1, Reitbauer further teaches further comprising: receiving input corresponding to an integration flow for the first API and configuration data about the hybrid computing environment (Fig. 4 & ¶0060-¶0084; illustrate deployment of APIs according to the flow and configuration data); and automatically mapping features of the integration flow to elements of the configuration data using an intelligent action mapper (Fig. 4 & ¶0060-¶0084; The selected "direct" strategy may be mapped to deployment commands that are sent to the Kubernetes cluster to update the software component in all instances 
running in the "Dev" namespace).

Regarding Claim 5, Polleri in view of Srivastava & Reitbauer teach the method of claim 4, Reitbauer further teaches further comprising: building an integration command 

Regarding Claim 6, Polleri in view of Srivastava & Reitbauer teach the method of claim 1, Reitbauer further teaches further comprising: 
automatically determining, based on at least the first observation and with reference to a healing action repository, that the first healing action is appropriate for resolving the first error (¶0084-¶0096; illustrate test sequences and updating configuration management/automation process according to test results. Also see ¶0156-¶0170 & Fig. 6b; detecting undesired operating conditions, the remediation configuration stored in registry 506 “reference to a healing action repository,” then applying remediation action 322/332 or counter measure configuration 320/330 in step 617); 

and automatically deploying the first bot, wherein the first healing action is performed by the first bot (¶0084-¶0096; illustrate test sequences and updating configuration management/automation process according to test results. Also see Fig. 2 & ¶0046-¶0065; illustrate selecting the correct remedy based on event id. Also see ¶0156-¶0170 & Fig. 6b; in case a SLO violation is detected, continue analysis of the received monitoring data to detect a root-cause for the SLO violation.  In the current example, this would reveal that the root-cause of the SLO violation are memory exhaustion events on a backend server.  In a next step, the automation management system may query its remediation action registry 506 for a remediation action configuration 320 that matches the reported root-cause observation.  In the current example, this query would reveal the above describe remediation action that increases the memory assignment for processes that crash due to memory outage events. The automation management system may then apply the remediation action by changing the configuration/command line of the identified backend process.  In addition, the automation management system may notify operation and development personnel (responsible SREs and developers) about the occurred SLO violation and the applied remediation action via a connected notification tool 454).


automatically obtaining, for a second time subsequent to the first time period, second data about a second operation state of the hybrid computing environment (the limitation is implied from ¶0091, ¶0129, ¶0156-¶0170 & Fig. 6b; the automation management system may notify operation and development personnel (responsible SREs and developers) about the occurred SLO violation and the applied remediation action via a connected notification tool 454 which sends notifications about performed activities and their outcome. Also the monitoring system may infer a causal relationship between increased failure rate, crashes of the backend process and memory exhaustion situation on the backend process, create monitoring data describing these findings and send it to the automation management system); 
automatically generating at least a second observation indicating a second error occurring during the second time based on discrepancies detected between the second data and the data representing the optimal operation state (¶0091, ¶0129, ¶0156-¶0170 & Fig. 6b; the automation management system may notify operation and development personnel (responsible SREs and developers) about the occurred SLO violation and the applied remediation action via a connected notification tool 454 which sends notifications about performed activities and their outcome. Also the monitoring system may infer a causal relationship between increased failure rate, crashes of the backend process and memory exhaustion situation on the backend process, create monitoring data describing these findings and send it to the automation management system); 

and automatically transmitting, to an administrator for the hybrid computing environment, in response to determining that the first error and second error correspond to the same error type, a message about the first observation and the second observation (¶0084-¶0097 where all tests are analyzed and failed/successful tests results are evaluated where the configuration management system apply the update to the automation process accordingly. Note that all messages sent and received by the automation hub may also be forwarded to a service interface 453 of a notification tool 454 that sends notifications about performed activities and their outcome the developer 410 that provided the component update 411.  Those notifications may be used by the developer to analyze and fix problems that occurred during the automation steps Also see ¶0091, ¶0129, ¶0156-¶0170 & Fig. 6b; the automation management system may notify operation and development personnel (responsible SREs and developers) about the occurred SLO violation and the applied remediation action via a connected notification tool 454 which sends notifications about performed activities and their outcome. Also the monitoring system may infer a causal relationship between increased failure rate, crashes of the backend process and memory exhaustion situation on the backend process, create monitoring data describing these findings and send it to the automation management system).


and automatically adding the second healing action to the healing action repository as being appropriate for resolving the error type to which the first error and second error correspond (the limitation is implied from ¶0084-¶0097 where all tests are analyzed and failed/successful tests results are evaluated where the configuration management system apply the update to the automation process accordingly.  Also see see Fig. 7c step 723 that updates the automation config. based on inputs from the admin).



Regarding Claim 10, Polleri in view of Srivastava & Reitbauer teach the method of claim 6, Reitbauer further teaches further comprising: 
automatically obtaining, for a second time subsequent to the first time period, second data about a second operation state of the hybrid computing environment (¶0084-¶0087 & ¶0154-¶0155; The test management system 426 may execute the requested test sequence on the execution environment 428, and the application components 429 and 430 of the application may create monitoring data 431 that describes the behavior of the components during the test runs…The monitoring data provider may combine 440 those monitoring data categories to create an integrated model 441 of the monitored application and its behavior.  This integrated model may then be used by a causation module 444 to first identify unexpected operating 
automatically confirming that the first healing action successfully repaired the first error based on a comparison between the second data and the data representing the optimal operation state (¶0087-¶0090; test result data for previously executed test are determined including detail failure description data for failed tests); 
and automatically updating the healing action repository to reinforce a relationship between the first bot and the first healing action (¶0084-¶0090; Verification configuration rules 310 may be used to combine and aggregate various types and instances of test observation data, originating either from the test management system 426 or the monitoring provider 436, to derive a single promotion/rollback decision result…Depending on the result of the test data evaluation, the request may either command the configuration management system to finally apply the received update 411 and the continue to the next stage of the automation process in case the test data evaluation indicated a successful execution of the test sequence, or it may request a rollback of the update in case the test evaluation indicated a failed test sequence.  In case of a failed test sequence also the current automation run may be cancelled).

. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455